DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1,  “to form a patterned substrate” should be amended to recite “ to form the patterned substrate”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1, 7, 13, 16, 19 and 20 recite “the substrate”. However, there is no positive recitation of a structure recited in claims 1, 7, 13, 16, 19 and 20.  There is insufficient antecedent basis for this limitation in the claims.  Applicants only a support for a patterned substrate. Appropriate correction is required. 
Instant claim 1 recites “the un-irradiated coating material”. However, the claim as written is unclear and indefinite. It is not clear if the un-irradiated coating material is referring to the first coating material in claim 1. Appropriate correction is required. 
Instant claims 1, 12 and 17 recite “the patterned coating material”. However, the claim as written is unclear and indefinite. It is not clear if the  patterned coating material of claim 1 is referring to the first coating material.  Appropriate correction is required. 
Instant claim 2 recites “the coating material”. However, the claim as written is unclear and indefinite. It is not clear if the coating material of claim 2 is referring to the first coating material in claim 1. Appropriate correction is required. 
Instant claims 10 and 11 recite “the developing composition”. However, there is no positive recitation of a developing composition recited in claims 10 and 11.   There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required. 
Instant claims 13 and 19 recite “the developed patterned coating material”. However, the claim as written is unclear and indefinite. It is not clear if the developed  patterned coating material of claim 1 is referring to the first coating material.  Appropriate correction is required. 
Claims 2-20 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11,392,031 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patent ‘031 teach a method for forming a patterned substrate, which are obvious variants of one another  Patent’031 recites open claim language, “comprising”; therefore, other coating materials may be included in its respective invention. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,782,610 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patent ‘610 teach a method for forming a patterned substrate, which are obvious variants of one another.  Patent’610 recites open claim language, “comprising”; therefore, other coating materials may be included in its respective invention. 
Prior Art of Record
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Maloney et al. (US 2002/0076495 A1); see abstract, claims, drawings and examples) teach a method for patterning a substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722